Defendant Reginald Crane has appealed from an order denying his "motion and petition for leave to withdraw plea of guilty and to file motion for new trial."
Crane was arrested on March 1, 1943, for drunk driving, for which he was fined by a justice of the peace and remanded to the Calhoun county jail for 78 to 80 days for failure to pay his fine. That same day, while still under the influence of liquor and, according to his testimony, sick from the effects of a long illness of tuberculosis, he was interviewed by a sergeant detective of the State police. Crane had *Page 648 
previously served prison sentences in Oklahoma and Michigan, totaling about 11 years. When the officer questioned Crane he said to him, according to Crane, "you got enough record, past record, I could hang a murder on you and convict you," to which Crane claimed he replied, "Well, I don't know what you mean, I haven't killed anyone." The officer then said: "I didn't say you had, but you have enough past record I could hang anything on you and make it stick."
After further conversation the officer drafted, signed and delivered to Crane the following:
"Sheriff's department, Undersheriff Raymond Russell, Sheriff Fred Hollingsworth. March 2, 1943. I, Victor Beck, detective with the Michigan State Police of Paw Paw, Michigan, agree to and with Reginald Crane, if he will make and sign a written statement regarding his recent crimes that Reginald Crane will be charged with and brought into court upon one (1) charge only, and will be arraigned on a charge of B  E, Nighttime, first offense. Signed, Victor Beck, Detective for 5th Dist. Office Mich. State Police. In the presence of Clyde Cortright, Attorney-at-Law, Marshall, Michigan."
Clyde Cortright, mentioned in this instrument, was acting only as a witness and not as Crane's attorney. Crane was also interviewed by other peace officers, including the sheriff of Berrien county, who was formerly deputy sheriff. He testified that Crane confessed the crime to which he later pleaded guilty, as well as others. This witness denied any knowledge of the so-called Beck agreement.
On March 29, 1943, Crane was arraigned in Berrien county on the charge of breaking and entering in the nighttime, to which he entered a plea of guilty. Prior to the imposition of a 7-to-15-year sentence on April 16th, the circuit judge conferred privately with Crane and with the probation officer, the prosecuting *Page 649 
attorney, and a representative of the sheriff's office.
On March 17, 1944, Crane, appearing in his own behalf, filed a motion to withdraw his plea of guilty and for a new trial. To this he attached a photostatic copy of the above quoted "Victor Beck contract." His motion was based on the claim that his plea was obtained "through undue influence and compulsion;" that he was not provided with counsel, and that he now was in possession of newly-discovered evidence. The sentencing judge filed a written opinion on March 27th, in which he detailed the facts, and held that the Beck statement "did not require him (Crane) to confess guilt, but merely to make a written statement." Crane's motion was denied.
On June 30, 1947, Crane's present application was filed, he then being represented by an attorney who appeared in his behalf. The successor to the sentencing circuit judge inquired into the matter and Crane, Zick, the former prosecutor, and Kubath, the sheriff, testified under oath. Crane explained his "confession" as follows:
"Q. In the course of those questions and answers did you give a statement of your recent crimes?
"A. There were no crimes, I made them up.
"Q. Did you give a statement of any crimes?
"A. There were alleged, whatever-you-call-them.
"Q. In truth and fact had you committed any of the crimes you gave in that statement?
"A. I had not.
"Q. What was the reason for your giving such a statement?
"A. To fulfill the obligation of making a statement and to satisfy those who were concerned. That was part of the bargain Beck made with me in defendant's exhibit A and my fulfillment of my part of the transaction. My physical condition at that time was bad, I was ill, mentally confused. I think I *Page 650 
involved an 11-year-old boy of mine in that statement saying he was with me, and that was still part of my bargain."
The successor circuit judge subsequently filed a written opinion in which he said that he was not convinced that his predecessor had abused his discretion, and held that Crane's second motion should be denied.
Motions to withdraw pleas after imposition of sentence rest in the sound discretion of the court and will not be disturbed unless a clear abuse is shown. People v. Vasquez, 303 Mich. 340. Under the circumstances of this case, however, it is also necessary to inquire as to whether Crane's original plea of guilty was properly received. The statute applicable to withdrawal of pleas before sentence (3 Comp. Laws 1929, § 17328* [Stat. Ann. § 28.1058]) reads:
"Whenever any person shall plead guilty to an information filed against him in any court, it shall be the duty of the judge of such court, before pronouncing judgment or sentence upon such plea, to become satisfied after such investigation as he may deem necessary for that purpose respecting the nature of the case, and the circumstances of such plea, that said plea was made freely, with full knowledge of the nature of the accusation, and without undue influence. And whenever said judge shall have reason to doubt the truth of such plea of guilty, it shall be his duty to vacate the same, direct a plea of not guilty to be entered and order a trial of the issue thus formed."
In People v. Merhige, 212 Mich. 601, 612, this Court quoted with approval the following from Pope v. State, 56 Fla. 81
(47 So. 487, 16 Ann. Cas. 972): *Page 651 
"`The plea should be entirely voluntary by one competent to know the consequences, and should not be induced by fear, misapprehension, persuasion, promises, inadvertence, or ignorance. * * * A defendant should be permitted to withdraw a plea of guilty given unadvisedly, when application therefor is made in good faith, and sustained by proofs, and proper offer is made to go to trial on a plea of not guilty.'"
The record discloses that although the sentencing judge, who is now deceased, conducted a statutory examination before accepting Crane's plea, he was advised after sentence as to further facts. We are unable to agree with the sentencing judge's characterization of the Beck written statement. Nor can this Court, in the light of the undisputed testimony with respect to this statement, place its stamp of judicial approval upon the methods employed by the officers involved since they undoubtedly contributed to Crane's plea of guilty. The proper administration of justice and regard for the dignity of the individual before the bar of justice forbids the determination of guilt or innocence by "horsetrading" methods.
The officers in question were fully aware of the facts. It was their duty to inform the court, and it then became the duty of the court, under the circumstances disclosed here, to set aside the plea of guilty offered by Crane, who was accused of a felony, without lewal counsel, and to order his trial. Under these circumstances we are constrained to hold that the order of the circuit court denying defendant's petition for leave to withdraw his plea of guilty after sentence should be vacated, and that defendant should be permitted to withdraw his plea and be tried upon information. *Page 652 
The order should be vacated and the cause remanded for such action as may be deemed proper not inconsistent with this opinion.
SHARPE, C.J., concurred with BUSHNELL, J.
* 4 Comp. Laws 1948, § 768.35. — REPORTER.